Citation Nr: 1816096	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Propriety of the discontinuance of the Veteran's pension benefits from 
November 7, 2006, to December 26, 2008, based on fugitive felon status.  


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that suspended the Veteran's pension benefits on account of finding that he was a fugitive felon.  Jurisdiction of this case was previously with the RO in Waco, Texas.  

In October 2013, the Board remanded the Veteran's claim for further evidentiary development.  The matter is now before the Board again.  

As regards to the matter of representation, the Board notes that in August 2013, the Board informed the Veteran that his former representative, The American Legion, could no longer represent him in this matter because he was currently being represented by Attorney Peter J. Meadows in another matter that had been appealed.  Attorney Meadows replied that he represented the Veteran with respect to the other appealed issue, only.  

In September 2017, VA received a signed VA Form 21-22 from Penelope E. Gronbeck, an attorney associated with the law firm of Jackson & MacNichol, Attorneys at Law.  In December 2017, VA received a signed VA Form 21-22, in which the Veteran changed his representative to Alexandra M. Jackson, another attorney associated with Jackson & MacNichol, Attorneys at Law.  As noted in Attorney Jackson's representation agreement, she represents the Veteran in all matters before the Board.  

The Board further notes that in his substantive appeal, the Veteran requested a hearing.  In July 2011, the Veteran withdrew his request for a hearing.  However, the Veteran submitted subsequent substantive appeals on September 5, 2017, and September 8, 2017, both of which requested a hearing.  As neither of the documents specified as for which claim the Veteran wished to have a hearing, in January 2018, the RO sent a letter to the Veteran's representative seeking clarification on whether the Veteran wished for a hearing, and if so, for which claim.  The Board notes that while the January 2018 letter was addressed to Attorney Gronbeck, the letter was sent to the address of record for Jackson & MacNichol, Attorneys at Law, the same firm in which Attorney Jackson is associated.  To date, neither the Veteran nor his representative has responded to the January 2018 letter.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2017).  Thus, the Board will proceed to adjudicate the claim currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, this appeal must again be remanded.  For the purposes of VA compensation benefits, such benefits may not be paid to any Veteran for any period which he or she is a fugitive felon.  38 U.S.C. 
§ 5313B.  Generally, the term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  Neither actual acknowledges that a warrant has been issued nor an adjudication of guilt is required for a Veteran to be considered a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  

However, in June 2014, during the pendency of this appeal, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. 
§ 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  

These codes are:  

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.  

In this matter, the Veteran's claim was previously remanded by the Board in October 2013.  As the matter was last before the Board prior to the change of procedure, the remand directives did not instruct the AOJ to follow the new procedures for establishing "fugitive felon status" per VBA Letter 20-14-09 (June 23, 2014).  Therefore, due process requires remand for consideration of the new procedures for establishing "fugitive felon status" by the AOJ.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all proper procedures have been followed pursuant to the updated guidance set forth by the Undersecretary for Benefits of the VBA regarding fugitive felons in VBA Letter 20-14-09 (June 23, 2014) to include, as needed, identifying the National Crime Information Center (NCIC) offense code associated with the Veteran's warrants.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




